DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3, 6 and 12-20 are rejected.
	Claims 4-5 are objected.
	Claims 7-11 are allowed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the bottom open end" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-14 and 16 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knickmann et al. (US 2010/0170842) [hereinafter Knickmann].
	With respect to claim 1, Knickmann discloses a filter element, as shown in Fig. 1, having: at least a partially annular configuration and that defines a longitudinal axis, a radial direction, and a circumferential direction, as shown in Fig.1, the filter element comprising: an annular filter media 19 defining a central passage, as shown in Fig. 1; a center tube 24 that is disposed in the central passage of the annular filter media 19 that defines a central reservoir 23, and the annular filter media 19 surrounds the center tube 24 and the central reservoir 23, as shown in Fig. 1; a terminal disk 10 (top open end) joined to the center tube 24 disposed along the longitudinal axis, as shown in Fig. 3, the top open end 10 including an opening, as shown in Fig. 3, allowing fluid to flow from the central reservoir 23 to the outside of the filter element, as shown in Fig. 1; a terminal disk 10 (bottom end) joined to the center tube 24 opposite the top open end 10 disposed along the longitudinal axis, as shown in Fig. 1; and an integrated seal member 6 that is attached to the filter element and includes a sealing portion 8 that is disposed radially away from the annular filter media 19, and axially between the top open end 10 

	With respect to claim 2, Knickmann discloses wherein the integrated seal member 24 further comprises a connecting portion 21-23, 25, that extends radially outwardly (elements 22-23, 25 extends radially outwardly, as shown in Fig. 4b) and axially downwardly from the top open end 26 of the filter element, as shown in Fig. 4a (see paragraph 0033, element 21 can be moved on the folds of insert 20 and therefore, extends axially downwardly from the top open end of element 20).

	With respect to claim 3, Knickmann discloses wherein the connecting portion 21-23 of the integrated seal member 24 is aperture, said apertures being the spaces between elements 22, 23, as shown in Fig. 4b.

	With respect to claim 12, Knickmann discloses a filter element, as shown in Fig. 1, that includes at least partially a cylindrical configuration and that defines a longitudinal axis, and a radial direction, as shown in Fig. 1, the filter element comprising: an annular filter media 19 defining a central passage, as shown in Fig. 1; a center tube 24 that is disposed in the central passage of the annular filter media 19 that defines a central reservoir 23, as shown in Fig. 1, and the annular filter media 19 surrounds the center tube 24 and the central reservoir 23, as shown in Fig. 1; a top open end 10 joined to the center tube 24 disposed along the longitudinal axis, as shown in Fig. 1, the top open end 10 including an opening, as shown in Fig. 3, allowing fluid to flow from the 


    PNG
    media_image1.png
    492
    577
    media_image1.png
    Greyscale
         

With respect to claim 13, Knickmann discloses wherein the sealing groove 27 of the base 4 includes at least partially a rectangular profile in a plane containing the radial direction and the longitudinal axis, as shown in Fig. 1.

	With respect to claim 14, Knickmann discloses wherein the at least partially rectangular profile is defined by a top annular surface that is perpendicular to the longitudinal axis and a radially outer cylindrical surface that extends from the top annular surface, as shown in the figure above.

	With respect to claim 16, Knickmann discloses wherein the sealing flange of the canister 5 extends axially upwardly and radially outwardly from the canister 5, as shown in the figure above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are finally rejected under 35 U.S.C. 103 as being unpatentable over Knickmann (US 2010/0170842).
	With respect to claim 6, Knickmann lacks wherein the sealing portion of the integrated seal member includes an upwardly facing arrow portion and an at least partially downwardly facing undulating portion.  Knickmann teaches that the shape of the seal ring 6 can be varied (see paragraph 0030) and therefore, it would have been obvious to one of ordinary skill in the art to modify the shape of the seal disclosed by Knickmann, as claimed by applicant, since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re 

	With respect to claim 15, Knickmann lacks wherein the at least partially trapezoidal profile is defined by the top annular surface that is perpendicular to the longitudinal axis and a radially inner angled surface that extends from the top annular surface.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-11 are allowed and the reasons for allowance were indicated in the previous Office Action.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowed because the prior art of record does not show or suggest wherein the connecting portion includes a series of downwardly extending angled members and a plurality of cross-members connecting each of the series of downwardly angled members together circumferentially, the series of downwardly extending angled members is at least partially aperture, in combination with the remaining limitations in the claim.  Knickmann lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claim 5 would be allowed due to its dependency on claim 4.
Claim 17 would be allowed because the prior art of record does not show or suggest wherein the sealing portion includes a single top sealing lobe that contacts the top annular surface of the sealing groove of the base and a pair of bottom sealing lobes that contact the sealing flange of the canister, in combination with the remaining limitations in the claim.  Knickmann lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claims 18-20 would be allowed due to their dependency on claim 17.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/918,142 in view of Knickmann (US 2010/0170842).  Application No. 16/918,142 claims all the claimed subject matter except the sealing portion completely axially below a top portion of the annular filter media.  Knickmann teaches this limitation and it would have been obvious to modify Application No. 16/918,142 in order to provide a sealing connection between the filter element and a housing.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Ries lacks the new limitations added to claims 1 and 12: Knickmann teaches the new limitations, as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778